Pe* Curiam.
On the second day of the September term, 1860, of the Jasper Circuit Court, Augustus Bradley filed his complaint against Henry C. Lipprandt, based upon three promissory notes, all dated June 27,1855; the first for 216 dollars, the second for 319 dollars, and the third for 478 dollars. At the same time, he ordered a summons for the defendant, and a subpoena for him as a witness.
On the same day, Leondias A. Cole, an attorney of the Court, appeared and filed a warrant of attorney from Lipprandt, authoi’izing him to confess -a judgment on three notes described in the warrant, corresponding with those described in the declaration. The proper affidavit was appended to the warrant, which was certified by a notary public. The judgment was confessed by the attorney, by virtue of the warrant. The complaint filed alleged that the notes were given for the purchase-money of land, for which a deed was to be made, &e.; and that a deed had been tendered, &c. After the simple judgment was confessed by the -attorney, the Court proceeded to hear proof on the further allegations in the complaint, and ordered the land, for which the notes were given, to be sold. No motion has been made below to vacate the judgment.
The appeal is-dismissed, with costs.